Citation Nr: 1531196	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, previously claimed as cervical and lumbar spine injury.

3.  Entitlement to service connection for a low back disorder, previously claimed as cervical and lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before a member of the Board in March 2013 pertaining to the Veteran's PTSD only.  A hearing transcript is of record.

The issue of entitlement to service connection for a low back condition, previously claimed as cervical and lumbar spine injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with symptoms such as routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Evidence added to the record since the August 2009 final rating decision denying the Veteran service connection for a low back disorder is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but no higher, rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2014).

2.  The August 2009 rating decision that denied service connection for a spine injury, claimed as cervical and lumbar condition, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

3.  The evidence received subsequent to the August 2009 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a low back disorder, previously claimed as cervical and lumbar spine injury.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran in August 2008 and May 2009.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Increased Rating for PTSD

This appeal arises from the August 2009 rating decision in which service connection was established for PTSD and a disability rating of 10 percent effective June 12, 2008 was assigned.  

The Veteran's September 2009 Notice of Disagreement states he experiences recurring nightmares with random flashbacks during the daytime.  He also stated he has increased irritability, hypervigilance, increased startle response, depression, anxiety and sleep impairment.  In addition, he suffers from memory loss when he is remembering names and events.  Furthermore he indicated he has forty years of marital, social and occupational problems resulting from his PTSD.  Therefore, he contends a higher rating is warranted.


Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The Veteran testified at the March 2013 hearing that he has been treated for PTSD for the last four years through a one hour weekly group meeting.  He described his PTSD symptoms as loss of sleep with flashbacks to soldiers in uniform.  He also stated he feels depressed and has anxiety, both of which are treated by prescribed medication.  He also testified that his PTSD has caused problems with his marriage and his ability to maintain a full time job.  He testified his friendships are limited to basically his brother who he sees once a week and long conversations on the phone.  He does play pool on Thursdays for a couple hours with a friend.  The Veteran also testified he is responsible for keeping the house clean, doing the laundry and cooking dinner, though not every day.  

A VA examination was performed in November 2011.  At that time, the Veteran was diagnosed with PTSD.  His mood was found to be moderately depressed as he talked about difficulties in his life as well as trying to stay sober.  The examiner's clinical impression included moderate severe PTSD and also a history of severe opiate dependence.  The Veteran is currently in reported remission from alcohol.  

The examiner further found the Veteran was showing an occupational and social as well as emotional and psychological impairment that decreases work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, the examiner found the Veteran is generally functioning satisfactorily with his normal routine and self-care but has difficulties with interactions with others and emotional functioning.  Furthermore, the examiner gave the Veteran a GAF score of 50 to 55.

Specifically related to the Veteran's history of drug and alcohol abuse, the examiner stated, "It is possible to differentiate the symptoms since his PTSD symptoms are one group and his excessive use of heroin and alcohol in the past are another group".

An earlier VA examination was performed in September 2008.  At that time, the Veteran reported trouble falling and staying asleep.  He had dreams about Vietnam that occur every few weeks and he would wake up in a cold sweat.  He also reported struggling with drugs and alcohol but did not report that his symptoms were better now that he is clean and sober since August 2007.  The Veteran's memory and intellect appeared to be intact and of average capacity with a relatively euthymic mood.  The examiner found his PTSD was mild to moderate intensity with his verified stressors.

The record includes VA treatment notes from May 2007 to April 2008.  The records indicate the Veteran participated well in the sessions, including some with his wife.  The records also show he was treated for polysubstance abuse during that period as well.  

The record also includes VA treatment notes from January 2009 to June 2009 which report the Veteran was attending group sessions for substance abuse as well as for his PTSD.  The records indicate he participated in the sessions and was supportive of other veterans.  Similarly, treatment notes from March 2011 to October 2011 indicate the Veteran was participating in a group session.  He was noted as attentive throughout the sessions.

Medical records also indicate the Veteran was admitted to a VA hospital in August 2014 for treatment of combat related PTSD.  He was discharged in November 2014.  He did not report thoughts of suicide or self-harming at that time nor did he express feelings of hopelessness or helplessness.  The Veteran continued his treatment of PTSD through the VA.  Specifically, October 2014 and November 2014 treatment notes indicated the Veteran has moderate to severe PTSD.  

The Veteran's wife also submitted a statement dated March 2015.  She stated that after ten months following his discharge, the Veteran was unable to live with his wife and child peacefully.  He had trouble sleeping, had frequent nightmares, suffered from chronic headaches, was often irritable and angry as well as very jumpy and had begun using opiate medications along with excessive drinking to compensate.  

Also included in the record is a letter from Dr. M.N., Ph.D. dated April 2015.  She describes the Veteran's psychotherapy treatment beginning in November 2007.  She indicated he was able to make progress on his level of symptom distress but still had intrusive memories, irritability and nightmares.

As noted above, the overall disability picture must be assessed, and the frequency, duration and severity of the symptoms must nearly approximate or equate to the severity level of the higher criteria in order for a higher rating to be awarded.  Here, the November 2011 VA examiner found the Veteran was showing occupational and social as well as emotional and psychological impairment that decreases work efficiency and intermittent periods of inability to perform occupational tasks.  In addition, the Veteran's September 2009 Notice of Disagreement described mild memory loss.  Furthermore, his November 2011 GAF score of 50-55 describes moderate symptoms of PTSD. 

Additionally, the September 2008 VA examination described the Veteran's PTSD as mild to moderate intensity with reported nightmares.  Taking all the medical evidence of record together for the period at issue, the Board finds the Veteran's PTSD more closely approximates the 30 percent rating criteria for the entire period at issue.  

A rating of 50 percent is not warranted because the evidence of record does not indicate the Veteran has occupational and social impairment with reduced reliability and productivity.  Moreover, flattened affect and panic attacks more than one a week were not indicated.  The Veteran also showed no signs of impaired judgment or impaired abstract thinking.  Similarly, the criteria are not met or approximated for a 70 or 100 percent rating.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the Veteran's recent November 2011 VA examination supports that the Veteran's PTSD is adequately compensated by the 30 percent disability rating.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service-connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of PTSD and bilateral hearing loss.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disabilities, including the service-connected disability of PTSD, that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is in favor of a finding that the Veteran's PTSD has approximated the criteria for a 30 percent rating, under 38 C.F.R. § 4.130, during the entire period at issue.  Therefore, the appeal as to this issue must be granted.  There is not reasonable doubt to be resolved as to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).


New and Material Evidence for Service Connection for a Back Disorder

The Veteran's original claim of entitlement to service connection for a spine injury claimed as cervical and lumbar condition was denied in the June 1979 rating decision, on the basis that there was no indication of any spine injury.  Notably, only the entrance and discharge examinations were available at the time of the rating decision.  Following notice to the Veteran in July 1979, along with his appellate rights, he did not file an appeal.  In June 2008, the Veteran filed a claim to reopen, which was denied in an August 2009 rating decision.  By letter dated later that month, the Veteran was notified of the decision and provided his appellate rights.  He did not file a notice of disagreement.  The Veteran filed another claim to reopen for service connection for the low back disorder in June 2011.  The RO denied the claim in a May 2013 rating decision and the Veteran perfected an appeal to this decision.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the June 1979 rating decision, the Veteran's service treatment records were received.  The Veteran's August 1970 Medical Examination for purposes of induction noted recurrent back pain.  Further, a notation in September 1970 indicated treatment for a back condition.  The Veteran indicated having further back problems in October 1970.  At that time, the records stated he was diagnosed with chronic back pain.  VA and private treatment records showed back complaints, including left sciatic nerve pain and musculoskeletal low back pain.  In 2001, a history of four spinal surgeries and three neck surgeries was recorded.

The Veteran also submitted a statement dated March 2014.  In that statement, the Veteran contends his back condition began in the later 1970's while in basic training and he has had chronic back problems since that time frame.

A VA examination was performed in May 2013.  At that time, the examiner diagnosed the Veteran with chronic lumbar strain and attributed additional pain in his back to a fall in 1990.  However, the examiner did not evaluate whether the Veteran's service aggravated his present back condition.

Furthermore, the July 2013 Notice of Disagreement indicates discrepancies with the May 2013 examiner's statements and findings.  In particular, the Veteran contends he never had an injury to his back prior to service and he also indicates the examiner failed to mention an incident of back pain while in basic training in late 1970.  He contends he has had trouble with his back following that incident.

The Board finds the Veteran's July 2013 Notice of Disagreement as well as his March 2014 statement are considered new and material evidence, as they provide evidence of a possible in-service incurrence of disease or injury, as well the need to determine whether his back condition was aggravated by his service.  Accordingly, the Board concludes that the June 1979 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

New and material evidence has been received and the claim for entitlement to service connection for low back condition, previously claimed as cervical and lumbar spine injury, is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously stated, a VA examination was performed on the Veteran's back in May 2013.  The examiner opined the Veteran's lower back condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner, however, did not discuss inservice notation of a history of low back pain after lifting when seen in October 1970 or the May 1978 history of low back pain after heavy lifting in service, along with the general notation in the August 1978 examination report of localized areas of tenderness of the spine.  Therefore, another examination is necessary in order to adjudicate this claim.

In addition, the Veteran also testified at the March 2013 hearing that he receives benefits from the Social Security Administration (SSA) and does not work.  It is unclear from the record whether the Veteran is receiving SSA disability or retirement benefits.  Therefore, on remand, the AOJ must make all necessary efforts to obtain any relevant records associated with any disability claim and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records (inpatient and outpatient) pertaining to the Veteran's low back condition.  Any negative reply should be properly included in the claims file.

2.  Obtain any available administrative and medical documents from SSA in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.


3.  The AOJ should make arrangements for the Veteran to be afforded an examination of his low back.  The claims file should be provided to the examiner for review and the examiner should indicate whether the claims file was received.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition was of service onset or otherwise related thereto.  

A complete and thorough rationale must be provided for all opinions.  The examiner must discuss inservice reports of low back pain and findings reported in the service treatment records, along with the history and findings at the August 1978 VA examination.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.  If the examiner finds that the Veteran is not a credible historian, he or she should explain the reasoning for this conclusion.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


